Exhibit 10.73

 

Sanmina-SCI FY2008 Corporate Annual G&A Short-Term Incentive Plan

Effective September 29, 2007

 

I.  Intent

 

This Short-Term Incentive Plan (the “Plan”) is intended to provide financial
incentives to Plan participants.  These incentives are based on company and
personal performance against financial and operational objectives.

 

II.  General Provisions

 

Base compensation (paid in accordance with local payroll practice) is separate
from the incentive compensation (bonuses) participants are eligible to earn
under this Plan.  Incentive compensation payable (annually) to a participating
employee as set forth in this Plan, will be based on performance measured
against the annual financial and operational objectives that will be effective
as of the beginning of the fiscal year.

 

This Plan supersedes all prior and current Plans applicable to the participants
of this Plan for the same Plan Period, whether verbal or written, and shall not
be modified unless authorized in writing by the Compensation Committee.  The
Company reserves the right to amend or terminate the Plan during the Plan Period
in its sole discretion including the financial and operational objectives
contained in this Plan.  While every effort will be made to hold Plan changes to
a minimum, the Company reserves the right to change the Plan as deemed
necessary.  Changes or modifications to the terms of incentive compensation of
Executive Officers of the Company under this Plan require approval of the
Compensation Committee of the Board of Directors.  Participation in this Plan is
based on position within the Company and shall be determined by the Company in
its sole discretion.  This Plan shall be governed interpreted and enforced in
accordance with the laws of the State of California without regard to conflicts
laws principles.

 

A participant’s level of bonus eligibility (i.e., incentive compensation stated
as a percentage of base salary) will be determined by the Company and shall be
based upon each Participant’s position within the Company and total targeted
compensation.  Subject to the provisions of the preceding paragraph concerning
Executive Officers, the Company may increase or decrease a Plan participant’s
level of participation (i.e. incentive compensation stated as a percentage of
base salary) at any time, including during the Plan Period.

 

Incentive compensation payable to Plan participants will not be considered
“earned” until such time as the Plan Period ends, the participant is determined
to have met the eligibility requirements set forth herein, the amount of
compensation has been determined and approved by the Company, and the
participant is an active employee of the Company at the time the incentive
compensation is actually paid.

 

III. Definition of Terms

 

Compensation Committee – The Compensation Committee of the Company’s Board of
Directors.

 

Executive Officer – Any persons determined by the Board of Directors to
constitute an “officer” as that term is defined under Section 16 of the
Securities Exchange Act and the rules and regulations promulgated there under.

 

--------------------------------------------------------------------------------


 

Plan Period - This is the fixed time period (Fiscal Year) where sales activities
and agreed upon financial and operational objectives are subject to this Plan. 
The Plan Period commences at the start of the Company’s fiscal year which is
currently defined as commencing on the Sunday closest to October 1 and ending on
the Saturday closest to September 30.

 

Quantitative Targets – Revenue, operating margin, and other financial or
operational targets are established before the beginning of the fiscal year as
part of the Company’s planning process and selectively incorporated into the
Plan.  Payout of any incentive compensation under the Plan is directly dependent
on the Company’s attainment of the Quantitative Targets.  The specific
Quantitative Targets for any given fiscal year as incorporated into the Plan are
distributed and communicated to Plan participants separate from this document. 
Modifications to these targets require the approval of the CEO.  For Executive
Officers of the Company, the CEO and the Compensation Committee of the Board of
Directors must approve any modification.  Attainment is determined at the end of
the fiscal year and is based on actual performance against targets.

 

IV. Incentive Payments

 

Payments under the Plan are entirely subject to the degree to which the Company
achieves its Quantitative Targets.  To the extent the Company fails to achieve
certain minimum Quantitative Target levels, no payout will be made under the
Plan.  To the extent the Company achieves performance levels that would
otherwise prescribe a payout under the Plan, the payout for each individual may
include: (i) a  calculated  portion payable to the participant which is based
 on the Company’s performance against its Quantitative Targets (the “Corporate
Portion”) and (ii) a discretionary, second portion that is payable based on an
assessment of the participant’s personal, and/or their division’s performance as
assessed by their respective manager (the “Individual/Division Portion”). 
Accordingly, the actual bonus payable to a participant under the Plan is
determined in two steps as follows:

 

1.     Total Eligible Payout: The Company’s actual performance at the end of the
Plan Period is first measured and compared against each of the Company’s
Quantitative Targets.  The earned percentages under each Quantitative Target are
determined and accumulated; added, or subtracted as the case may be.  This
figure, expressed as a percentage, is the Company Performance Percentage under
the Plan.   If the Company Performance Percentage is equal to or less than 0%,
no payout is made to any of the Plan participants for the Plan Period.

 

2.     Target Bonus:  Each individual’s target bonus is calculated as follows: 
Bonus percentage (determined by level) multiplied by base salary

 

3.     Actual Bonus Payout: If the Company Performance Percentage (as defined
above) is greater than 0%, the Actual Bonus Payout payable to a Plan participant
is then computed as the sum of the following:

 

a.     Company Portion which is calculated as the product of: (i) the
participant’s Target Bonus, (ii) the Company Performance Percentage and
(iii) the Corporate Weighting (i.e. the percentage of a Plan Participant’s
Target Bonus that is earned based solely on the Company’s attainment of the
Quantitative Targets); plus

 

b.     Individual/Division Portion  which is calculated as the product of:
(i) the participant’s Target Bonus, (ii) the Company Performance Percentage,
(iii) the Personal/Division Weighting (i.e. the percentage of a Plan
Participant’s Target Bonus that is earned based on management’s assessment of
the personal/division performance) and (iv) management’s performance
assessment.  Management’s performance assessment under this portion of the
payout may range anywhere from 0%, under which no payout would be made for this
portion

 

--------------------------------------------------------------------------------


 

of the bonus, up to a maximum of 120%.  An example of the foregoing is shown in
Exhibit I.

 

V. Other

 

Payment of bonus - Bonus payouts, if any, are expected to be made in U.S.
locations no later than by Friday, December 12, 2008; foreign locations’ payouts
are based on their respective payroll provider schedule, but are to be paid as
soon after December 12, 2008 as practicable.  Actual payout dates shall be in
the sole discretion of the Company.

 

Income and payroll taxes - All bonuses paid under this Plan are subject to
required payroll deductions and withholdings.

 

New Hires - Employees must commence employment prior to June 30th of the fiscal
year to be eligible to participate in the current Plan Period.  Bonus payments
may be prorated from the first day of employment, for employees hired after the
beginning of the Plan Period and prior to June 30, such that bonus payments
equal bonus attainment multiplied by the percentage of the Plan Period the
participant was employed by the Company.

 

Transfer - Employees transferring from another bonus plan (e.g. Operations) into
the Plan may have their bonus pro-rated from the date of transfer through the
end of the Plan Period, in the manner described above.

 

Status Change - Employees promoted mid year from an ineligible position into an
eligible position may have their bonus pro-rated from the date of promotion, in
the manner described above.

 

Performance Improvement Plan – Employees on a Performance Improvement Plan at
any time during the Plan Period  may have their bonus amount eliminated or
adjusted downward at the discretion of the Company.

 

Leave of Absence - Employees on an approved Leave of Absence (LOA) that is
greater than 100 calendar days  during the Plan Period , will have their bonus
pro-rated for the LOA period (in the manner described above) unless otherwise
required by law or the terms of a specific LOA policy adopted by the Company
(e.g., military leaves).

 

Termination of Employment - Employees shall not be entitled to incentive
compensation under this Plan if they are not actively employed at Sanmina-SCI
when the bonus payout is to be made (if any).

 

Plan Interpretation - Administration and final interpretation of this Plan are
the responsibility of the CEO and the Vice President of Global Compensation and
Benefits.  All decisions of such persons shall be final and binding.

 

Approved:

 

 /s/Joseph R. Bronson

 

 /s/ Jure Sola

Joseph R. Bronson

 

Jure Sola

President and Chief Operating Officer

 

Chairman and Chief Executive Officer

 

 

 

Plan adopted July 10, 2008

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT I:

Example Payouts

 

Example 1:

Bonus Eligibility: 20% of Base Salary

 

Bonus Weighting: 50% Corporate and 50% Personal/Division Performance

 

Annual Salary: 100,000

 

Target Bonus: 20,000 (100,000 * 20%)

 

Company Performance Percentage (determined at end of FY): 45%

 

Personal/Division Performance (determined by Manager at end of FY): 90%

 

 

 

Determine Company Portion:

 

 

Target Bonus * Company Performance Percentage * Corporate Weighting

 

 

20,000 *45% * 50% = 4,500

 

Determine Individual/Division Portion:

 

 

Target Bonus * Company Performance Percentage * Personal/Division Weighting *
Personal/Division Performance)

 

 

20,000 * 50% * 45% * 90% = 4,050

 

Total Bonus Payable:

 

 

Company Portion + Individual/Division Portion

 

 

4,500 + 4,050 = 8,550

 

Example 2:

Bonus Eligibility:  20% of Base Salary

 

Bonus Weighting:  50% Corporate and 50% Personal/Division Performance

 

Annual Salary: 100,000

 

Target Bonus: 20,000 (100,000 * 20%)

 

Corporate Performance Factor (determined at end of FY): 0%

 

 

 

No bonus payable if the Corporate Performance Factor is equal to 0%.

 

 

Example 3:

Bonus Eligibility: 20% of Base Salary

 

Bonus Weighting: 50% Corporate and 50% Personal/Division Performance

 

Annual Salary: 100,000

 

Target Bonus: 20,000 (100,000 * 20%)

 

Company Performance Percentage (determined at end of FY): 105%

 

Personal/Division Performance (determined by Manager at end of FY): 120%

 

 

 

Determine Company Portion:

 

 

Target Bonus * Company Performance Percentage * Corporate Weighting

 

 

20,000 *105% * 50% = 10,500

 

Determine Individual/Division Portion:

 

 

Target Bonus * Company Performance Percentage * Personal/Division Weighting *
Personal/Division Performance)

 

 

20,000 * 105% * 50% * 120% = 12,600

 

Total Bonus Payable:

 

 

Company Portion + Individual/Division Portion

 

 

10,500 + 12,600 = 23,100

 

--------------------------------------------------------------------------------